DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a device with an inflatable angioplasty balloon having a coating disposed on the outer surface. The coating includes a therapeutic agent and has a release transition temperature within a range of 25-37 degrees Celsius. Below the transition temperature, at least a portion nfo the therapeutic agent is retained, at the transition temperature, at least a portion of the therapeutic agent is released from the coating.  The closest prior art is Perry et al. (US 2013/0172815 A1) and Slager (US 2014/0343491 A1). Perry teaches a coating that releases a therapeutic agent above 37 degrees Celsius and therefore does not meet the limitations of a release transition temperature within the range of 25-37 degrees Celsius. The purpose of Perry’s coating releasing above body temperature is to prevent early release of the therapeutic until the target site is reached within the body. Thus once the device is placed in the body, a heating element is used to heat the coating and thereby releasing the agent. Slager teaches a coating that can begin to melt between room and body temperature. However, the coating itself does not contain a therapeutic agent but is rather a seal over another coating that does contain the therapeutic. Thus, the coating of Slager does not meet the limitations of containing a therapeutic agent and releasing the agent above the transition temperature. Further, the purpose of the coating in Slager is to prevent premature release of the therapeutic agent that is found in the secondary coating. There would be no need to add this coating to the device of Perry because Perrry is already designed to prevent premature release. Applicant’s arguments filed 5/14/21 are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783